Citation Nr: 0029971	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  96-25 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependents' 
educational assistance benefits pursuant to 38 U.S.C. Chapter 
35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.

This case was previously before the Board and was the subject 
of a November 1997 remand which sought development of the 
evidence.  That action has been completed and this case is 
again before the Board.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran had chronic obstructive pulmonary disease, lung 
cancer, emphysema, or asbestosis while in service, or that 
provides any nexus or link between the veteran's chronic 
obstructive pulmonary disease, lung cancer, emphysema, or 
asbestosis and his service.

2.  There is no evidence of record which shows that a 
malignant tumor manifested to a compensable degree within one 
year following the veteran's separation from service.

3.  The service records do not show that the veteran 
participated in atmospheric nuclear testing, the occupation 
of Hiroshima or Nagasaki, Japan; or that the veteran was 
interned as a prisoner of war.

4.  The service records show that the veteran was stationed 
in Camp Edwards, Massachusetts; Camp Roberts, California; and 
Fort McClellan, Alabama, and there is no indication in the 
morning reports that he was sent on temporary duty to the 
Nevada Test Site or the Pacific Proving Ground during his 
service.  The Defense Department found no record of radiation 
exposure for the veteran.

5.  The veteran was honorably discharged from active duty; 
however, he did not die in active service; he did not die as 
the result of a service-connected disability; and he did not 
establish entitlement to a permanent and total disability 
rating.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.311, 3.312 (1999).

2.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits pursuant to 
38 U.S.C. Chapter 35 lacks legal merit and entitlement under 
the law.  38 U.S.C.A. §§ 3501, 5107 (West 1997); 38 C.F.R. 
§ 3.807 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for the cause of the 
veteran's death.

The appellant contends that a service-connected disability is 
the principal or contributory cause of the veteran's death 
and that service connection for the cause of the veteran's 
death is warranted.  The appellant specifically contends that 
the veteran's lung disability is the result of exposure to 
radiation while in service.  After a review of the record, 
the Board finds that the appellant's contentions are not 
supported by the evidence, and her claim is denied.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (1999).  Service 
connection may also be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  Malignant tumors are chronic 
diseases with a presumptive period of one year.  38 C.F.R. 
§§ 3.307, 3.309 (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (1999).

The evidence shows that the veteran died on December [redacted], 
1995.  The death certificate lists the cause of death as 
complications of chronic obstructive pulmonary disease 
including advanced asbestosis.  Additional medical evidence 
shows a finding of adenocarcinoma of the lung.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had chronic obstructive pulmonary 
disease, asbestosis, or adenocarcinoma of the lung during 
service, or whether a malignant tumor manifested to a 
compensable degree within one year following the veteran's 
separation from service; (2) whether chronic obstructive 
pulmonary disease, asbestosis, or adenocarcinoma of the lung 
can be considered a principal or contributory cause of death; 
and (3) whether any chronic obstructive pulmonary disease, 
asbestosis, or adenocarcinoma of the lung is etiologically 
related to his service, is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service, or is the result of exposure to radiation in 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any lung 
disability while on active duty.  The Board notes that the 
veteran's December 1952 separation examination found his 
lungs and chest to be normal.

There is no medical evidence of record dated within one year 
following the veteran's separation from service which shows 
that a malignant tumor of the lung had manifested.

The earliest evidence of record which shows chronic 
obstructive pulmonary disease, emphysema, and a suspected 
pulmonary malignancy is dated in July 1995.  The December [redacted], 
1995, death certificate lists the causes of death as chronic 
obstructive pulmonary disease and advanced asbestosis.

The December 1995 autopsy report found that the right and 
left lungs together weighed 1850 grams.  The lungs had very 
extensive anthracotic mottling and numerous bullae were seen 
in all lung fields.  In the right upper lobe of lung there 
was a massive tumor.  Multiple sections of all lobes of the 
lung were examined microscopically and a representative of 
each lobe was stained for iron.  A large area of 
adenocarcinoma was identified.  There were also extensive 
areas of necrosis.  Excessive iron pigmentation was seen with 
old and fresh pulmonary hemorrhage present.  Rare ferruginous 
bodies were seen and were obscured by the extensive iron 
pigmentation.

At her August 1996 hearing, the appellant stated that she 
felt that the veteran was exposed to radiation while 
stationed in Camp Roberts, California.  She stated that the 
veteran did not mention radiation or nuclear testing to her, 
that she remembered.  She further stated that the veteran 
first was diagnosed with a lung problem in 1995.  The 
appellant stated that the veteran retired after working in 
the coal mines after 40 years underground and above ground, 
and then had another job.  She also stated that after service 
he worked at a facility that exposed him to asbestos as a 
pipe fitter.

The Board finds that the competent evidence of record does 
not show that the lung disabilities which were the cause of 
the veteran's death were incurred in or aggravated by 
service, that a malignant tumor manifested to a compensable 
degree within one year following the veteran's separation 
from active service, or that the lung disabilities are 
etiologically related to the veteran's service or are 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The competent medical 
evidence first shows that the veteran had chronic obstructive 
pulmonary disease, emphysema, and a suspected pulmonary 
malignancy in July 1995, over 42 years following the 
veteran's separation from service.  There is no medical 
evidence of record which attributes chronic obstructive 
pulmonary disease, emphysema, asbestosis, or lung cancer to 
the veteran's service, or shows that any of those conditions 
began in the veteran's service or that a malignant tumor of 
the lung manifested to a compensable degree within one year 
following the veteran's separation from service.  Therefore, 
the Board finds that those disabilities are not service-
connected disabilities.

As chronic obstructive pulmonary disease, emphysema, 
asbestosis, and lung cancer are not shown to be service-
connected disabilities, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.

The appellant contends that the lung cancer which is claimed 
as the cause of the veteran's death was the result of 
exposure to radiation while on active duty.  The regulations 
provide that service connection may be established for a list 
of diseases if they become manifest in a radiation-exposed 
veteran.  However, lung cancer is not listed among the 
diseases for which presumptive service connection may be 
established for a radiation-exposed veteran.  38 C.F.R. 
§ 3.309(d) (1999).  Therefore, the Board finds that 
presumptive service connection cannot be established for that 
condition.

In addition, the Board notes that the veteran cannot be 
considered a radiation-exposed veteran, and thus presumptive 
service connection may not be considered.  The term 
radiation-exposed veteran means either a veteran who, while 
serving on active duty, or an individual who while a member 
of a reserve component of the Armed Forces during a period of 
active duty for training or inactive duty training, 
participated in a radiation-risk activity.  The term 
radiation-risk activity means:  (a) onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; (b) the occupation of Hiroshima or Nagasaki, Japan, 
by United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946; or (c) internment as a 
prisoner of war in Japan (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki, Japan, during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  
38 C.F.R. § 3.309(d)(3) (1999).  The evidence of record does 
not show that the veteran participated onsite at any 
atmospheric detonation of a nuclear device, or that he 
participated in the occupation of Hiroshima or Nagasaki, 
Japan.  Furthermore, the evidence does not show that the 
veteran was interned as a prisoner of war in Japan.  
Therefore, the Board finds that the veteran cannot be 
considered a radiation-exposed veteran.

Where a radiogenic disease becomes manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period, and it is contended the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses.  38 C.F.R. § 3.311(a) (1999).  
Development was undertaken pursuant to 38 C.F.R. § 3.311 
because lung cancer is considered a radiogenic disease.  
38 C.F.R. § 3.311(b)(2) (1999).  VA sought verification from 
the Department of Defense that the veteran was exposed to 
radiation during his service.  In an April 2000 letter, the 
Defense Threat Reduction Agency stated that "after a careful 
search of available dosimetry data, we found no record of 
radiation exposure for [the veteran]."  That letter states 
that Army records do not document the veteran's presence at 
an atmospheric nuclear test.  That letter notes that the 
veteran was stationed in Camp Edwards, Massachusetts; Camp 
Roberts, California; and Fort McClellan, Alabama.  There was 
no indication in the morning reports that the veteran was 
sent on temporary duty assignment to the Nevada Test Site or 
the Pacific Proving Ground during his period of active 
service.

The Board recognizes that the regulations provide that if 
military records do not establish presence at or absence from 
a site at which exposure to radiation is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  Neither the veteran nor the veteran's survivors 
may be required to produce evidence substantiating exposure 
if the information in the veteran's service records or other 
records maintained by the Department of Defense is consistent 
with the claim that the veteran was present where and when 
the claimed exposure occurred.  38 C.F.R. § 3.311(a)(4) 
(1999).  However, the Board finds that the military records 
establish the veteran's absence from the sites where 
radiation is claimed to have occurred as those records 
clearly establish his presence elsewhere.  Those records show 
that the veteran's unit was not stationed at the sites where 
atmospheric nuclear testing occurred.  Furthermore, those 
records do not show that the veteran was assigned temporary 
duty to the sites where atmospheric nuclear testing occurred.  
Thus, the Board finds that the service records are 
inconsistent with the claim that the veteran was present 
where and when the claimed exposure occurred.  Therefore, the 
Board finds that the military records establish the veteran's 
absence from the site where exposure to radiation is claimed 
to have occurred.

The Board finds that evidence shows that the veteran was not 
present at atmospheric nuclear testing and that the veteran 
did not participate in the occupation of Hiroshima and 
Nagasaki, Japan.  The evidence of record does not establish 
other exposure to radiation.  Therefore, in the absence of 
evidence showing exposure to radiation, and considering the 
evidence which shows that the veteran was not present at 
atmospheric nuclear testing, the Board finds that the lung 
cancer which is claimed as the cause of the veteran's death, 
cannot be found to be the result of exposure to radiation in 
service.  Thus, service connection for the lung cancer is not 
warranted.  The Board also notes that there is no competent 
medical evidence of record which otherwise attributes the 
veteran's lung cancer to any exposure to radiation while in 
service.

The Board finds that chronic obstructive pulmonary disease, 
asbestosis, emphysema, and lung cancer are not shown to have 
originated in service or to be proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  The veteran is not shown to have been exposed to 
radiation in service and none of those disabilities is shown 
by competent evidence to be the result of exposure to 
radiation.  There is no medical evidence of record linking 
any of the veteran's lung disabilities to the claimed 
exposure to radiation and asbestos in service.  No malignant 
tumors are shown to have manifested to a compensable degree 
within one year following the veteran's separation from 
service.  Therefore, none of those disabilities are service-
connected.  Thus, the Board finds that the evidence does not 
show that a service-connected disability is a principal or 
contributory cause of the veteran's death.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for the cause of the 
veteran's death are not met.  The appellant's claim is denied 
because the preponderance of the evidence is against her 
claim.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311, 3.312 (1999).


II.  Entitlement to basic eligibility for dependents' 
educational assistance benefits pursuant to 38 U.S.C. Chapter 
35.

The appellant contends that the criteria for basic 
eligibility for dependents' educational assistance benefits 
pursuant to 38 U.S.C. Chapter 35 are met.  After a review of 
the record, the Board finds that the appellant's contentions 
lack legal merit and entitlement under the law and the claim 
must be denied and the appeal to the Board terminated.

For the purposes of dependents' educational assistance 
pursuant to 38 U.S.C. Chapter 35, the child, spouse, or 
surviving spouse of a veteran or will have basic eligibility 
if the veteran:  (1) was discharged from service under 
conditions other than dishonorable, or died in service; and 
(2) has a permanent total service-connected disability; or 
(3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service-connected disability.  The service-
connected disability or death must have been the result of 
active military, naval, or air service on or after April 21, 
1898.  38 C.F.R. § 3.807 (1999); see also 38 U.S.C.A. § 3501 
(West 1991).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The Board finds that in this case, the law and not the 
evidence is dispositive.  The veteran served from January 
1951 to December 1952 and was honorably discharged.  At the 
time of his death, he had not established service connection 
for any disability, nor had he established a permanent total 
disability rating.

Section I of this decision denied entitlement to service 
connection for the cause of the veteran's death.  The veteran 
did not die in service, nor did he die as the result of a 
service-connected disability.  Therefore, the appellant's 
claim does not meet the criteria for entitlement found in 
§ 3.807, and the claim lacks legal merit and entitlement 
under the law.

Accordingly, the Board finds that the appellant's claim of 
entitlement to basic eligibility for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, lacks legal merit and entitlement under the law, and 
must be denied and the appeal to the Board terminated.  
38 U.S.C.A. §§ 3501, 5107 (West 1991); 38 C.F.R. § 3.807 
(1999).










	(CONTINUED ON NEXT PAGE)



ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is denied.

The appellant's claim of entitlement to basic eligibility for 
dependents' educational assistance benefits pursuant to 
38 U.S.C. Chapter 35 lacks legal merit and entitlement under 
the law and must be denied.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 

